Exhibit 10.38

OPERATOR’S CONTRACT

THIS AGREEMENT is made this 11 day of August, 1994, by and between the RIVERBEND
REGIONAL AUTHORITY, an Iowa not-for-profit corporation (“RRA”), GREEN BRIDGE
COMPANY, an Iowa corporation (“Green Bridge”), BETTENDORF RIVERFRONT DEVELOPMENT
COMPANY, L.C., an Iowa limited liability company (“BRDC”), LADY LUCK GAMING
CORPORATION, a Delaware corporation (“LLGC”) and LADY LUCK BETTENDORF, L.C., an
Iowa limited liability company (“LLB”) (Green Bridge, BRDC, LLGC and LLB shall
sometimes hereinafter be collectively referred to as the “Operator”)

WHEREAS, RRA is an Iowa non-profit corporation with its principal place of
business in Scott County, Iowa, which corporation was formed for the purpose of
making an application to the Iowa Racing and Gaming Commission (“IRGC”) for a
gaming license; and

WHEREAS, Operator, has or will enter into a development agreement (the
“Development Agreement”) with the City of Bettendorf, Iowa for the
implementation of certain development within the City of Bettendorf provided
that the RRA and Operator are granted licenses to operate gaming boats; and

WHEREAS, Operator wishes to enter into a contract with the RRA as an operator of
a gaming boat pursuant to the rules and regulations of the IRGC.

NOW, THEREFORE, in consideration of the premises, it is hereby agreed as
follows:

1. Operator acknowledges and requests that RRA make an application for an Iowa
gaming license designating LLB as the operator pursuant to the provisions of
Iowa Code Chapter 99F, and all related chapters of the Iowa Code. RRA
acknowledges that LLB may enter into a management contract with Lady Luck
Casino, Inc. providing same as approved by IRGC.



--------------------------------------------------------------------------------

2. Upon the granting of a license from IRGC and the securing of all necessary
regulatory approvals, Operator agrees to acquire or construct and maintain a
riverboat gaming facility with a minimum capacity of 900 gaming positions.

3. Operator will be responsible for payment of all application fees to the IRGC
and all fees or expenses charged by the Iowa Department of Criminal
Investigation (“DCI”) for background checks and investigations of Operator.
Operator will be responsible for all fees and expenses for the initial
background checks and investigations of all RRA Board Members. Thereafter, RRA
shall be responsible for all fees and expenses on an ongoing basis charged by
DCI for background checks and investigations of all RRA board members.

4. This Contract shall run from the date of execution until the termination of
the initial license period for RRA and LLB as issued by the IRGC. It is
anticipated that the license will be issued for a three year period to commence
in November of 1994. It is agreed that this Contract shall terminate on the
expiration of such license provided, however, that so long as LLB has
substantially complied with the IRGC rules, (and the RRA’s gaming license is
renewed), Operator is hereby granted the right to renew this Contract for
succeeding three year periods, the last of which shall terminate on the last
date for licensed gaming as approved by Scott County voters pursuant to Chapter
99F of the Iowa Code.

 

-2-



--------------------------------------------------------------------------------

5. During the term of this Contract, the Operator shall pay a license fee to RRA
of $1.00 for the first 500,000 admissions and $1.50 for all admissions in excess
thereof (computed annually). In addition, Operator agrees that if the adjusted
gross receipts (as defined in Section 99F.1(1) of the Iowa Code) in any given
twelve month period (commencing on the date gaming operations begin and computed
on each anniversary thereafter) exceeds $44,000,000, RRA will be paid an amount
equal to two percent (2%) of any such excess win over $44,000,000. Payment shall
be for all admissions (excepting actual and necessary officials and employees of
RRA and Operator, and all other persons actually working on the gaming facility)
as determined by the State of Iowa for tax purposes under the rules of the IRGC
and Chapter 99F of the Iowa Code. From said sum, RRA shall be responsible for
all of its administrative costs, the annual DCI investigation of its board
members as required, all legal expenses, salaries, and all related costs
associated with RRA’s administration of the license. Operator covenants and
agrees to pay all charges as required by IRGC. Operator agrees to hold RRA
harmless for any charge required by IRGC. The Operator shall provide at its
expense, all necessary accounting and documentation to establish to the
reasonable satisfaction of RRA and IRGC, the number of all admissions. Operator
agrees to pay to RRA and to account to RRA as required to comply with IRGC’s
rules and regulations. Operator shall pay said sums as required herein weekly by
12:00 Noon on the Friday following the completion of each calendar week.

 

-3-



--------------------------------------------------------------------------------

In the event that this Contract is extended as contemplated in Paragraph 4
above, at the commencement of each three (3) year extension, RRA shall have the
right to increase the per person admissions charge equal to one-half ( 1/2) of
the percentage increase, if any, in the Consumer Price Index for Chicago,
Illinois for All Items, published monthly in the “Monthly Labor Review” of the
Bureau of Labor Statistics of the United States Department of Labor (the
“Index”). For all purposes hereof, in the event the Index is no longer in
existence, then the successor Index, if it exists, or the index most similar to
the Index shall be used for purposes of this Agreement.

6. Operator will protect, indemnify, defend and save harmless RRA from and
against any and all claims, loss, costs, damage and expenses occasioned by, or
arising out of all land and water-based activities of Operator and any
subsidiaries or affiliates as they relate to the operations of the gaming
facility. Operator further covenants and agrees that it will at its own expense
procure and maintain casualty and liability insurance in a responsible company
or companies authorized to do business in the State of Iowa, with commercially
reasonable limits, naming RRA as an additional insured.

 

-4-



--------------------------------------------------------------------------------

7. In the event Operator ceases operations of the gaming facility and such
cessation of operations continues for a period of ninety days, RRA shall have
the right to terminate this Contract and Operator shall then pay to RRA a
termination fee of $500,000 payable on receipt of the notice of termination. For
purposes of this paragraph, cessation of operations for the following reasons
shall not be deemed a terminating event: flooding, other acts of God, or other
cause without fault and beyond the control of Operator (financial inability
excepted).

8. Except as approved by the IRGC, Operator and RRA agree that neither party
shall subcontract any duty related to casino gambling. This Contract and any
further amendments hereto are expressly subject to the approval of the IRGC. In
the event the IRGC requires any amendment of this Contract, all parties agree to
make a best efforts attempt to negotiate in good faith such additional terms as
are acceptable to the IRGC. Further, in the event Chapter 99F of the Code of
Iowa is amended to permit imposition of the state gaming taxes based on a
percentage of revenue, RRA agrees to make a best efforts attempt to negotiate in
good faith a replacement license fee based on a percentage of revenue that
reasonably equates to the fees paid RRA under Paragraph 5 of this Contract.
Except as specifically approved by the IRGC, Operator, its officers, directors,
partners and shareholders shall not have a share, percentage or proportion of
the money received for admissions to the gaming facility (as those terms are
defined under the Iowa Code and any rules promulgated by the IRGC). The parties
hereby jointly accept the responsibility for compliance with Chapter 99F of the
Iowa Code and all laws of the State of Iowa and the rules of the IRGC. Each
party agrees that the IRGC and the other parties to this

 

-5-



--------------------------------------------------------------------------------

Contract shall have the right to audit each party’s records to the extent
necessary to provide verification of compliance under this Contract. Operator
will provide to RRA at least quarterly copies of the financial data provided by
Operator to the IRGC. In the event the IRGC or any party determines that a party
is not in compliance with the terms of this Contract, then the remedies in the
following paragraphs shall apply.

a. In the event that Operator shall be in default in any of its obligations to
pay Gaming License/Lease Fees or any other fees under this Contract and fail to
make said payment within thirty (30) days after written notice thereof or in the
event Corporation is adjudged bankrupt or files a petition in bankruptcy or for
any reorganization or arrangement under the bankruptcy laws, becomes subject to
the jurisdiction of the bankruptcy court on involuntary petition, which
jurisdiction shall not be terminated within sixty (60) days, becomes subject to
receivership for a period of thirty (30) days or makes an assignment for the
benefit of creditors, the RRA may, at its option, declare this Contract
terminated.

b. In the event either party is deemed by the other party or the IRGC not to be
in compliance with the terms of this Contract, the non-breaching party or the
IRGC shall be entitled to specific performance of the terms of this Contract.
Further, the parties agree that in the event of any operational default, the

 

-6-



--------------------------------------------------------------------------------

defaulting party shall be required to cure such default to the satisfaction of
the IRGC. In the event said party does not cure the default to the satisfaction
of the IRGC, then the non-breaching party may, at its option, after obtaining
written approval from the IRGC and giving thirty (30) days written notice and
opportunity to cure, declare this Contract terminated.

9. Operator agrees, on behalf of itself and RRA, to collect and remit all taxes
imposed under Section 99F.11 of the Iowa Code as well as any other fees or
expenses imposed by the IRGC and to protect, indemnify and save harmless RRA
from all liability arising out of certification under Iowa Regulation
491–20.11(6). In the event the IRGC assesses a penalty or imposes any fees or
expenses pursuant to said certification, Operator agrees to pay any such
amounts.

10. This Contract is expressly subject to the execution of the Development
Agreement, approval by IRGC and the securing of all necessary regulatory
approvals. Operator hereby grants to RRA the authority to enforce the terms of
the Development Agreement.

11. The terms and conditions of this Contract shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.
Further, although the City of Bettendorf will not be a party hereto, it shall be
a third-party beneficiary to this Contract, and may enforce, by legal or any
other means, any benefits accruing to the City of Bettendorf by the terms of
this Contract.

 

-7-



--------------------------------------------------------------------------------

12. LLGC, BRDC and Green Bridge agree to guarantee and be co-obligors of all
duties and obligations imposed upon LLB by this Contract and the gaming license
issued by the IRGC.

Signed as of the date first hereinabove set forth.

 

RIVERBEND REGIONAL AUTHORITY

 

By

 

LOGO [g94015001.jpg]

 

8/11/94

 

Its President

 

And

 

LOGO [g94015002.jpg]

 

8/11/94

 

Its Secretary

 

GREEN BRIDGE COMPANY

 

By

 

LOGO [g94015003.jpg]

   

Jeffrey D. Goldstein

 

BETTENDORF RIVERFRONT DEVELOPMENT COMPANY, L.C.

 

By

 

LOGO [g94015003.jpg]

   

Jeffrey D. Goldstein

 

LADY LUCK GAMING CORPORATION

 

By

 

LOGO [g94015004.jpg]

 

,
C.E.O.

LADY LUCK BETTENDORF, L.C.

 

By

 

LOGO [g94015004.jpg]

 

, Pres.

 

-8-



--------------------------------------------------------------------------------

AMENDMENT TO OPERATOR’S CONTRACT

THIS AMENDMENT TO OPERATOR’S CONTRACT (the “Amendment”) is made this
            day of August, 1998, by and among GREEN BRIDGE COMPANY, an Iowa
corporation, BETTENDORF RIVERFRONT DEVELOPMENT COMPANY, L.C., an Iowa limited
liability company, LADY LUCK GAMING CORPORATION, a Delaware corporation, and
LADY LUCK BETTENDORF, L.C., an Iowa limited liability company (hereinafter
collectively referred to as the “Operator”) and RIVERBEND REGIONAL AUTHORITY, an
Iowa not-for-profit corporation (“RRA”).

WHEREAS, Operator and RRA have entered into an Operator’s Contract dated
August 11,1994 (the “Operator’s Contract”); and

WHEREAS, the parties desire to amend the Operator’s Contract as provided herein.

NOW, THEREFORE, it is agreed as follows:

1. Paragraph 5 of the Operator’s Contract is hereby amended to read in its
entirety as follows:

 

 

“5.

Commencing on September 1, 1998 and continuing for the term of this Contract,
the Operator shall pay a fee to RRA equal to 4.1% of the adjusted gross receipts
(as defined in Section 99F.1(1) of the Iowa Code). In order to assist RRA in its
budgeting and grant process, subject to the foregoing conditions subsequent,
Operator agrees to pay RRA a minimum annual fee of $3,000,000.00 (the “Floor
Amount”). The Floor Amount will be reconciled on an annual basis from
September 1 through August 31 of each year with any deficiency between the Floor
Amount and the accumulated weekly percentage fee due and payable on
September 10, immediately following such year. The Floor Amount shall be
automatically terminated for any year during which any of the following
conditions subsequent occur which result in a decrease of adjusted gross
receipts to less than $64,000,000.00:

 

 

a.)

a change in Illinois gaming law resulting in dockside gaming in the Illinois
Quad Cities;



--------------------------------------------------------------------------------

 

b.)

introduction and operation of a fourth casino in either Rock Island or Scott
Counties;

 

 

c.)

removal of the Lady Luck Bettendorf vessel for a hull inspection if required by
applicable regulation; or

 

 

d.)

any change in Chapter 99F of the Iowa Code or regulations promulgated by the
Iowa Racing and Gaming Commission (IRGC).

From said sums, RRA shall be responsible for all of its administrative costs,
the annual DCI investigation of its board members as may be required, all legal
expenses, salaries, and all related costs associated with RRA’s administration
of the license. Operator covenants and agrees to pay all charges as required by
IRGC. Operator agrees to hold RRA harmless for any such charges required by
IRGC. The Operator shall provide at its expense, all necessary documentation to
establish to the reasonable satisfaction of RRA and IRGC the computation of the
fee set forth above. Operator agrees to pay to RRA and to account to RRA as
required to comply with IRGC’s rules and regulations. Operator shall pay the
percentage fee required herein weekly by 12:00 Noon on Friday following the
completion of each calendar week.”

2. Paragraph 7 of the Operator’s Contract is hereby amended by increasing the
termination fee from $500,000.00 to $1,000,000.00 which fee shall be payable
within thirty (30) days.

3. In all other respects the parties hereto ratify and confirm the Operator’s
Contract.

4. This Amendment is expressly subject to approval by the Iowa Racing and Gaming
Commission and will be effective on September 1, 1998. Operator further agrees
to pay all legal and accounting expenses of RRA related to the negotiation,
preparation and approval of the Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives as of the day and year first
above written.

 

- 2 -



--------------------------------------------------------------------------------

RIVERBEND REGIONAL AUTHORITY

By

 

LOGO [g94015001.jpg]

 

Its President

By

 

LOGO [g94015005.jpg]

 

Its Secretary

 

LADY LUCK BETTENDORF, L.C.

By

 

LOGO [g94015004.jpg]

Title:

 

Manager

By

 

LOGO [g94015006.jpg]

Title:

 

Manager

BETTENDORF RIVERFRONT DEVELOPMENT COMPANY, L.C.

By

 

LOGO [g94015007.jpg]

 

Michael L. Sampson

Title:

 

Manager

 

GREEN BRIDGE COMPANY

By

 

LOGO [g94015003.jpg]

 

Jeffrey D. Goldstein

Title:

 

President

LADY LUCK GAMING CORPORATION

By

 

LOGO [g94015004.jpg]

 

Andrew H. Tompkins

Title:

 

President

 

- 3 -



--------------------------------------------------------------------------------

SECOND AMENDMENT TO OPERATOR’S CONTRACT

THIS SECOND AMENDMENT TO OPERATOR’S CONTRACT (the “Amendment”) is made this 30th
day of June, 2004, by and between ISLE OF CAPRI BETTENDORF, L.C., an Iowa
limited liability company (hereinafter referred to as the “Operator”) and SCOTT
COUNTY REGIONAL AUTHORITY, an Iowa not-for-profit corporation (“SCRA”).

WHEREAS, Operator and SCRA have entered into an Operator’s Contract dated
August 11, 1994 as amended (the “Operator’s Contract”); and

WHEREAS, the parties desire to amend the Operator’s Contract as provided herein.

NOW, THEREFORE, it is agreed as follows:

1. Paragraph 4 of the Operator’s Contract is hereby amended to read in its
entirety as follows:

 

 

“4.

This Contract shall run until the conclusion of SCRA’s obligations under the
Bettendorf Conference Center Support Agreement attached as Exhibit “A”. It is
agreed that this Contract shall terminate on the expiration of the license year
following such conclusion of SCRA’s obligations provided, however, that so long
as Operator has substantially complied with the IRGC rules, (and the SCRA’s
gaming License is renewed), Operator is hereby granted the right to renew this
Contract for succeeding one year periods, the last of which shall terminate on
the last date for licensed gaming as approved by Scott County voters pursuant to
Chapter 99F of the Iowa Code. Operator agrees to guarantee SCRA’s payment
obligations as set forth on Exhibit “A”.”

2. In all other respects the parties hereto ratify and confirm the Operator’s
Contract.



--------------------------------------------------------------------------------

3. This Amendment is expressly subject to approval by the Iowa Racing and Gaming
Commission and will be effective on August 1, 2004. Operator further agrees to
pay all legal and accounting expenses of SCRA related to the negotiation,
preparation and approval of the Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives as of the day and year first
above written.

 

SCOTT COUNTY REGIONAL AUTHORITY

By

 

LOGO [g94015008.jpg]

 

Its President

By

 

LOGO [g94015009.jpg]

 

Its Secretary

ISLE OF CAPRI BETTENDORF, L.C.

By

 

LOGO [g94015010.jpg]

Title:

 

Manager

 

- 2 -